DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0133477 A1.


Response to Amendment
The amendment filed on 01/12/2021 has been entered:
Claim 1, 4 – 6, 11, 14 and 15 remain pending in the application;
Claim 1, 6, 14 and 15 are amended;
Claim 2, 3, 7 – 10, 12 and 13 are cancelled.

Applicant’s amendments to claims have overcome each and every 112(f) claim interpretation, 112(b) and 101 claim rejections as previously set forth in the Non-Final Office Action mailed on 10/13/2020. The corresponding 112(f) claim interpretation, 112(b) and 101 claim rejections are withdrawn.
However,
Applicant’s amendments to claims introduce NEW MATTER and indefiniteness which result in new grounds of 112 claim rejections.


Response to Arguments
Applicant’s remarks submitted on 01/12/2021 have been fully considered but they are moot in view of the new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered, the amendments to claims overcome the 102 and/or 103 claim rejections set forth in the Non-Final Office Action mailed on 10/13/2020. The corresponding 102 and/or 103 claim rejections are withdrawn. However, the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “frames arranged in an array in the holding portion and being configured to removably hold the plurality of magnetic sensors such that the plurality of magnetic sensors are opposed to a body, wherein the number of magnetic sensors required for measurement of the body and positions of the frames holding the magnetic sensors depend on a stature of a subject and a site of the body, and wherein the positions of the frames holding magnetic sensors are optimal positions for measuring, and the frames holding magnetic sensors constitute only a part of the frames of the holding portion”, and submitted on p.10 – 15 that “Likewise, Nishikawa fails to make any mention of the holding grid 7 having empty insertion parts 7a, i.e., where only a subset 
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First of all, the amended limitation “wherein the positions of the frames holding magnetic sensors are optimal positions for measuring” renders claim indefinite. The term “optimal positions” is a subjective term. See MPEP 2173.05(b). The corresponding disclosure in the specification of present application is recited as: “for example, the stature of the subject or the site and attaches the predetermined magnetic sensors 11 at optimal positions on the frames 3 in the holding portion 2 of the biomagnetism measuring device 1” in [0041]; “In this way, through arranging the magnetic sensors 11 at the optimal positions according to the stature and the site of the subject (body), biomagnetic information can be obtained in the optimal area” in [0046]; “By attaching the magnetic sensors 11 at the optimal positions according to the required resolution of measurement results” in [0047]; “the magnetic sensors 11 can be attached at the optimal positions according to the size of the hand and the required resolution” in [0056]. Applicant fails to define the restriction boundary of the claimed “optimal positions”. There is no quantitative or qualitative definition about the position to be “optimal”. Although resolution is disclosed as an exemplary result of “optimal positions”, applicant still fails to provide a range of resolution to be considered as the result of “optimal positions”. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). Since the above amended limitation renders claim indefinite, for the purpose of examination, the term “optimal positions” is interpreted as any reasonable sensor positions.
Second, the amended claim recites “wherein … the frames holding magnetic sensors constitute only a part of the frames of the holding portion” is intended use of the claimed apparatus, which does not further limit the claimed structure. See MPEP 2114 II. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. In addition, Nishikawa’s device with same holding portion, frames array and removable sensors is capable of performing the above function to selectively insert sensors in each frame.

Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of correspond dependent claims, applicant’s remarks submitted on p.15 – 16 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.9 – 16 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitations “wherein the body directly contacts the plurality of magnetic sensors while lying on the examination table” in claim 6, 14 and 15 respectively, the corresponding disclosure in the specification of present application is recited as: “and checks if the detection surfaces of the magnetic sensors 11 are in close contact with the site to be measured … the person conducting the measurement may readjust the arrangement of the magnetic sensors 11 while confirming that the detection surfaces of the magnetic sensors 11 are in close contact with the site to be measured” in [0044]; “Through the subject 100 laying down on the examination table 2 embedded with the biomagnetism measuring device 1, gravity works on the subject 100 to improve contact between the body surface of the subject 100 and the detection surfaces of the magnetic close contact with the body surface of the body” in [0054].
Applicant fails to disclose that the body directly contacts the sensors. Instead, close contact or improve contact are disclosed but they do not necessarily equal to the “directly contact” as claimed. Thus, the above limitations are NEW MATTER introduced in the amendments which do not have written description support in the specification of present application.

Therefore, claim 6, 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4 – 6, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

optimal positions" in claim 1 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “for example, the stature of the subject or the site and attaches the predetermined magnetic sensors 11 at optimal positions on the frames 3 in the holding portion 2 of the biomagnetism measuring device 1” in [0041]; “In this way, through arranging the magnetic sensors 11 at the optimal positions according to the stature and the site of the subject (body), biomagnetic information can be obtained in the optimal area” in [0046]; “By attaching the magnetic sensors 11 at the optimal positions according to the required resolution of measurement results” in [0047]; “the magnetic sensors 11 can be attached at the optimal positions according to the size of the hand and the required resolution” in [0056]. Applicant fails to define the restriction boundary of the claimed “optimal positions”. There is no quantitative or qualitative definition about the position to be “optimal”. Although resolution is disclosed as an exemplary result of “optimal positions”, applicant still fails to provide a range of resolution to be considered as the result of “optimal positions”. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
Thus, the above amended limitation renders claim indefinite. For the purpose of examination, the term “optimal positions” is interpreted as any reasonable sensor positions.

Therefore, claim 1 and all corresponding dependent claim 4 – 6, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2014/0062472 A1; published on 03/06/2014) in view of Fujimoto et al. (JPH0542120A; published on 02/23/1993) (hereinafter “Fujimoto”).

Regarding claim 1, Nishikawa teaches a biomagnetism measuring device ("A magnetic sensor of the embodiment is formed ..." [0060]) comprising:
a plurality of magnetic sensors ("… by combining a plurality of assemblies …" [0060]; "Each assembly includes: a plurality of tunnel magnetoresistive elements 10 ... " [0061]; see Fig.5) configured to detect biomagnetism ("Thus, the magnetic field Hs, namely, biomagnetic signals of a detection target, can be detected …" [0095]);
holding portions ("… a holding grid 7 ..." [0075]); and

wherein the positions of the frames holding magnetic sensors are optimal positions for measuring (see 112b rejection; “… the holding grid 7 in which the assembly units are mounted is placed in a helmet-type magnetic shielded device 8 to be put on the head of a subject …” [0076]; since the limitation is indefinite, any reasonable position of the grid is interpreted as the optimal position), and the frames holding magnetic sensors constitute only a part of the frames of the holding portion (this limitation is intended use of the claimed apparatus, which does not further limit the claimed structure. See MPEP 2114 II. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. In addition, Nishikawa’s device with same 
Nishikawa fails to explicitly teach wherein the number of magnetic sensors required for measurement of the body and positions of the frames holding the magnetic sensors depend on a stature of a subject and a site of the body.
However, in the same field of endeavor, Fujimoto teaches wherein the number of magnetic sensors required for measurement of the body and positions of the frames holding the magnetic sensors depend on a stature of a subject and a site of the body (“That is, when the object to be measured is small, the number of dewars 5 that can be close to the object 9 is small. Therefore, as shown in FIG. 2, every other dewar 5 is moved so as to be close to the object to be measured. By controlling the operation of the dewar 5, the dewar 5 is arranged according to the shape of a small object to be measured. Since the second transfer pipe 4 that supplies helium gas to the dewar 5 is removable, the number of dewar 5 can be increased or decreased to correspond to the size of the measurement target portion to obtain the shape of the object to be measured.” [0011]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biomagnetism measurement system as taught by Nishikawa with the adjustable and removable biomagnetism sensors as taught by Fujimoto. Doing so would make it possible “to measure any part of a living body by controlling and moving the positions of the tips of a plurality of dewars to match the shape of the measurement target part of the living body” (see Fujimoto; [0027]).

Regarding claim 5, Nishikawa in view of Fujimoto teaches all claim limitations, as applied in claim 1, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).


Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Fujimoto, as applied in claim 1, and further in view of Kado (EP 0884601 A1; published on 12/16/1998).

Regarding claim 4, Nishikawa in view of Fujimoto teaches all claim limitations, as applied in claim 1, except wherein the holding portion is made of a nonmagnetic material.
Although the nonmagnetic material is a must-have in all designs of magnetic sensor, Nishikawa in view of Fujimoto fails to explicitly teach what material is used to form the holding grid 7.
However, in the same field of endeavor, Kado teaches wherein the holding portion is made of a nonmagnetic material ("The inner vessel 14, the outer vessel 16, and almost all constituent members of the cryostat 12 are formed of non-magnetic and non-conducting material, such as fiber-reinforced resin or others." Col.6, Ln.45 - 51; "Most of the constituent members of the cryostat 72 are formed of non-magnetic and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid as taught by Nishikawa with the non-magnetic material as taught by Kado. Doing so would make it possible that "they does not bother the detection of magnetic fields" (see Kado; Col.11, Ln.15 - 18).

Regarding claim 11, Nishikawa in view of Fujimoto and Kado teaches all claim limitations, as applied in claim 4, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).


Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Fujimoto, as applied in claim 1 and 5 respectively, and further in view of Ewing et al. (US 2004/0002645 A1; published on 01/01/2004) (hereinafter “Ewing”).

Regarding claim 6, Nishikawa in view of Fujimoto teaches all claim limitations, as applied in claim 1, except wherein the plurality of magnetic sensors are disposed in an examination table, and wherein the body directly contacts the plurality of magnetic sensors while lying on the examination table.
windows or recesses {FIG. 3} for the 19 modules, each module {or cluster} including 4 channels of sensing coils. The primary advantage of using individual windows or wells is the ability to achieve close spacing to the head …” [0107]; here the window is interpreted as the measuring surface of each sensor).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).

Regarding claim 15, Nishikawa in view of Fujimoto teaches all claim limitations, as applied in claim 5, except wherein the plurality of magnetic sensors are disposed in an examination table, and wherein the body directly contacts the plurality of magnetic sensors while lying on the examination table.
windows or recesses {FIG. 3} for the 19 modules, each module {or cluster} including 4 channels of sensing coils. The primary advantage of using individual windows or wells is the ability to achieve close spacing to the head …” [0107]; here the window is interpreted as the measuring surface of each sensor).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Fujimoto and Kado, as applied in claim 4, and further in view of Ewing.


However, in the same field of endeavor, Ewing teaches wherein the plurality of magnetic sensors (“… a closely-spaced evenly-distributed array {e.g., 19×4-channel modules} of superconducting MEG sensors 18 housed below the outer surface of a headrest 21 {FIG. 1B} of the headrest assembly 16.” [0088]; see Fig.1B) are disposed in an examination table (“The system 10 includes a cart 14 which may be the size and shape of an examination table with a headrest assembly 16 …” [0088]), and wherein the body directly contacts the plurality of magnetic sensors while lying on the examination table (“The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules, each module {or cluster} including 4 channels of sensing coils. The primary advantage of using individual windows or wells is the ability to achieve close spacing to the head …” [0107]; here the window is interpreted as the measuring surface of each sensor).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793        

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793